DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/4/2020 and 7/28/2020 have been considered by the Examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laser beam” in claims 1, 4-6, 11-12, and 16-17, the “removal areas” in claims 4-6, the “cut lines” in claim 4, the “restraining mechanism” in claim 7, the “laser energy” in claim 8, the “separation locations” in claims 12 and 16-17, and the “vaporized locations” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
5.	The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The drawing provided in Applicant’s Figure 1 does not sufficiently represent a method of laser cutting a metal foil layer, as claimed in independent claim 1, or a method of laser processing a multi-layer substrate, as claimed in independent claim 12. Applicant’s current Figure 1 merely represents a multi-layer substrate and lacks the method steps, improvements, and limitations recited in the specification and claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0041], line 3: “…laser bean is then directed…” should read “…laser beam is then directed…”
Paragraph [0044], line 4: “…1090 nm. . The laser beam…” should read “…1090 nm. The laser beam…” Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informality:  
Claim 12, line 3: “…to a cut a part…” should read “…to cut a part…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 4, the claims recite the limitation “the metal foil”. There is insufficient antecedent basis for the limitation in the claim. For examination purposes, the “metal foil” is being interpreted as the “metal foil layer”.
Regarding claims 4, 7, and 9-12, the claims recite the limitation "the substrate”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-6, 9-11, and 13-18 are rejected by virtue of their dependence on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ross et al. (WO2013115851A1), hereinafter Ross.
Regarding claim 1, Ross teaches a method of laser cutting a metal foil layer (Fig. 4; [0008]), the method comprising: 
providing (Fig. 2) a carrier layer (carrier substrate 210) for the metal foil layer (metal layer 220) (see steps 420-450 in Fig. 4; [0012] line 3; [0062] lines 1-11); 
generating a laser beam having a selected wavelength (see step 460 in Fig. 4; [0012] lines 3-5; [0067]-[0068]); and 

Regarding claim 2, Ross further teaches (Fig. 2) that the carrier layer (210) is a polymer film that is transparent to the selected wavelength ([0057] lines 3-5; [0077] lines 1-2; [0067]-[0068]).
Regarding claim 3, Ross further teaches (Fig. 2) that the carrier layer (210) is laminated to the metal foil layer (220) using an adhesive layer (adhesive layer 230) ([0049] lines 2-3).
Regarding claim 7, Ross further teaches (Fig. 13A) that the substrate is retained in place during laser processing by a restraining mechanism (vacuum table 750) comprising generating a vacuum below the substrate ([0094] lines 16-18).
Regarding claim 8, Ross further teaches (Fig. 2) a substrate construction for laser cutting a metal foil ([0008]), the substrate construction comprising:
a metal foil layer (220); and 
a carrier layer (210) supporting the metal foil layer (220) ([0012] line 3),
wherein the metal foil layer (220) comprises a metal that is vaporized by laser energy provided at a selected wavelength and wherein the carrier layer (210) is transparent to the laser energy provided at the selected wavelength (see Figs. 5-7; [0012]; [0067]-[0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Yamamoto (JPH04116887A), further in view of Kancharla (US20150306706A1).
Regarding claim 4, Ross teaches all of the elements of the current invention as described except for directing the laser beam to removal areas cut from the substrate to cause the metal foil to curl proximate one or more cut lines and lift off of the carrier layer to aid in separation of the carrier layer from the metal foil layer.
Yamamoto teaches (Fig. 1b) a method of forming a circuit pattern on a circuit board by laser cutting a metal layer (metal layer 23) (Page 3, lines 1-12) including directing the laser beam to removal areas (peeling area 23b) cut from the metal layer to aid in separation of the carrier layer (insulating portion 22) from the metal foil layer (23) (Page 4, lines 9-16). Yamamoto teaches directing the laser beam to removal areas cut from the metal layer to aid in separation of the carrier layer from the metal foil layer to reduce the adhesive force between the separation location and the base insulation portion (Page 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified Ross to incorporate the teachings of Yamamoto to include directing the laser beam to removal areas cut from the metal layer to aid in separation of the carrier layer from the metal foil layer. Doing so would reduce the adhesive force between the separation location and the base insulation portion.
Yamamoto does not teach causing the metal foil to curl proximate one or more cut lines and lift off of the carrier layer.
Kancharla teaches a method of laser cutting metal layers ([0002]) and that employing a laser beam at a low speed causes the cut edges of the metal layer to curl due to the increased heat input compared to higher speeds ([0044]-[0045]). Kancharla teaches examples of the cut edges of the metal 
Ross teaches that the laser source is configured to operate at a speed of at least 400 mm/s ([0012] lines 3-7). As the invention taught by Ross is capable of achieving the speeds taught by Kancharla that result in curling of the cut edges of the metal layer, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be capable of modifying the invention of Ross to employ a laser beam at one of the aforementioned low speeds taught by Kancharla to cause the metal foil to curl proximate to the laser cut lines, thus lifting off of the carrier layer.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ross and Yamamoto to incorporate the teachings of Kancharla to include directing the laser beam to removal areas cut from the substrate to cause the metal foil to curl proximate one or more cut lines and lift off of the carrier layer to aid in separation of the carrier layer from the metal foil layer.
Regarding claim 5, the combination of Ross and Kancharla teaches all of the elements of the current invention as described above. Ross does not teach that the laser beam is defocused and a scanning speed of the laser beam is reduced for directing the laser beam to removal areas. 
Yamamoto further teaches (Figs. 1a and 1b) that the laser beam is defocused for directing the laser beam to removal areas (23b) (Page 3, lines 7-10 and page 4, lines 9-16). Yamamoto teaches that the laser beam is defocused for directing the laser beam to removal areas to reduce the adhesive force between the metal foil layer and the carrier layer (Page 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ross, Yamamoto, and Karcharla to further incorporate the teachings of Yamamoto to include that the laser beam is defocused for directing the 
Yamamoto does not teach that a scanning speed of the laser beam is reduced for directing the laser beam to removal areas. 
Paragraph [0008] of Applicant’s specification states that “the laser beam is then directed to removal areas cut from the substrate to cause the metal foil to curl proximate one or more cut lines”. As described above with regards to claim 4, Kancharla teaches that employing a laser beam at a low speed causes the cut edges of the metal layer to curl due to the increased heat input compared to higher speeds ([0044]-[0045]) and the invention taught by Ross is capable of achieving the speeds taught by Kancharla that result in curling of the cut edges of the metal layer. Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be capable of modifying the combination of Ross and Yamamoto to reduce the scanning speed of the laser beam for directing the laser beam to removal areas in order to cause the metal foil to curl proximate one or more cut lines, as described in Applicant’s specification.
Regarding claim 6, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 1B) directing the laser beam along a sinusoidal pattern (metal-free area 170) on the removal areas (see 170 in Fig. 1B; [0053]). 
Ross does not teach directing the laser beam along a sinusoidal pattern to curl or bend the metal foil layer.
As described above with regards to claims 4 and 5, Kancharla teaches that employing a laser beam at a low speed causes the cut edges of the metal layer to curl due to the increased heat input compared to higher speeds ([0044]-[0045]) and the invention taught by Ross is capable of achieving the speeds taught by Kancharla that result in curling of the cut edges of the metal layer. Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be capable of 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ross and Yamamoto to further incorporate the teachings of Kancharla to include directing the laser beam along a sinusoidal pattern to curl or bend the metal foil layer.
Regarding claim 9, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) that the carrier layer (210) is a polymer film ([0057] lines 3-5; [0077] lines 1-2).
Regarding claim 10, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) an adhesive layer (230) between the carrier layer (210) and the metal foil layer (220) ([0049] lines 2-3).
Regarding claim 11, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches that the polymer film remains intact when the metal foil layer is cut by laser energy from a laser beam having a wavelength in the range of 1020 nm to 1090 nm (see Figs. 5-7; [0067]-[0068]; [0072] lines 6-11).
Regarding claim 12, Ross further teaches a method of laser processing a multi-layer substrate (Fig. 4; [0008]), the method comprising:
vaporizing (Fig. 2) one or more locations on a top layer (220) of the substrate with a laser beam at a selected wavelength to cut a part from the top layer (220) (see step 460 in Fig. 4; [0012] lines 3-5; [0062] lines 11-12; [0067]-[0068]).
Ross does not teach subsequently directing the laser beam to one or more separation locations at or near one or more of the vaporized locations to cause the top layer to curl at or near at least one or more of the separation locations. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Yamamoto to include subsequently directing the laser beam to one or more separation locations at or near one or more of the vaporized locations. Doing so would reduce the adhesive force between the metal foil layer and the carrier layer.
Yamamoto does not teach causing the top layer to curl at or near at least one or more of the separation locations.
Kancharla teaches a method of laser cutting metal layers ([0002]) and that employing a laser beam at a low speed causes the cut edges of the metal layer to curl due to the increased heat input compared to higher speeds ([0044]-[0045]). Kancharla teaches examples of the cut edges of the metal layer curling when the speed of the laser beam is 29.5 in/s (equal to 749.3 mm/s; [0034] lines 6-10), 35 in/s (equal to 889 mm/s; [0036] lines 7-9), and 55.11 in/s (equal to 1399.794 mm/s; [0035] lines 6-10).
Ross teaches that the laser source is configured to operate at a speed of at least 400 mm/s ([0012] lines 3-7). As the invention taught by Ross is capable of achieving the speeds taught by Kancharla that result in curling of the cut edges of the metal layer, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be capable of modifying the invention of Ross to employ a laser beam at one of the aforementioned low speeds taught by Kancharla to cause the top layer to curl at or near at least one or more of the separation locations.

Regarding claim 13, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) that the top layer (220) comprises a metal foil ([0012] lines 1-3).
Regarding claim 14, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) a bottom layer (210) that is a carrier layer ([0012] line 3).
Regarding claim 15, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) that the carrier layer (210) comprises a polymer ([0057] lines 3-5; [0077] lines 1-2).
Regarding claim 16, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross and Kancharla do not teach that subsequently directing the laser beam to one or more separation locations comprises defocusing the laser beam.
Yamamoto further teaches (Figs. 1a and 1b) that subsequently directing the laser beam to one or more separation locations (23b) comprises defocusing the laser beam (Page 3, lines 7-10 and page 4, lines 9-16). Yamamoto teaches that subsequently directing the laser beam to one or more separation locations comprises defocusing the laser beam to reduce the adhesive force between the metal foil layer and the carrier layer (Page 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ross, Yamamoto, and Kancharla to further 
Regarding claim 17, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross and Kancharla do not teach that the laser beam stresses the top layer at or near separation locations but does not cut the top layer at or near the separation locations such that the laser beam then causes the top layer to partially separate from a carrier layer.
Yamamoto teaches (Fig. 1b) that the laser beam stresses the top layer (23) at or near separation locations (23b) but does not cut the top layer (23) at or near the separation locations (23b) such that the laser beam then causes the top layer (23) to partially separate from a carrier layer (insulating portion 22) (Page 4, lines 15-18). Yamamoto teaches that the laser beam stresses the top layer at or near separation locations but does not cut the top layer at or near the separation locations such that the laser beam then causes the top layer to partially separate from a carrier layer to reduce the adhesive force between the metal foil layer and the carrier layer (Page 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ross, Yamamoto, and Kancharla to further incorporate the teachings of Yamamoto to include that the laser beam stresses the top layer at or near separation locations but does not cut the top layer at or near the separation locations such that the laser beam then causes the top layer to partially separate from a carrier layer. Doing so would reduce the adhesive force between the metal foil layer and the carrier layer.
claim 18, the combination of Ross, Yamamoto, and Kancharla teaches all of the elements of the current invention as described above. Ross further teaches (Fig. 2) an adhesive layer (230) between the top layer (220) and the carrier layer (210) ([0049] lines 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761
/JOEL M ATTEY/Primary Examiner, Art Unit 3763